—In an action to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered March 14, 2000, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $564,568.47.
*661Ordered that the judgment is affirmed, with costs.
The jury verdict on the issue of liability was not against the weight of the evidence, as the verdict was supported by a fair interpretation of the evidence. Furthermore, contrary to the defendants’ contention, the Supreme Court properly precluded the defendants from introducing testimony as to the extensiveness of the work performed by the plaintiffs, the referring attorneys, in an underlying personal injury action. There was proof from which the jury could find that the plaintiffs had performed services in that action (see, Benjamin v Koeppel, 85 NY2d 549; Sickmen v Birzon, Szczepanowski & Quinn, 276 AD2d 689; see generally, Getreu v Plaxall, Inc., 261 AD2d 574; Nicastro v Park, 113 AD2d 129).
The defendants’ remaining contentions are without merit. Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.